DETAILED ACTION
The present Office action is in response to the application filing on 7 JANUARY 2021 and the most recent Information Disclosure Statement. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,805,640 and also claims 1-20 of U.S. Patent No. 10,924,766. Although the claims at issue are not in the case of U.S. Patent No. 10,805,640, every claim is identical in scope, with the exception of specifying the received encoded data includes syntax elements indicating a constraint on time and given the present application also utilized a constraint on time and the purpose is for synchronization, then whether the syntax element is expressly transmitted or inferred, the U.S. Patent would require some context from the encoded data to manage the DPB and decode to restore the original video. Additionally, the instant application has broader claims and is therefore anticipated by U.S. Patent No. 10,924,766.
The following table depicts the instant application compared to U.S. Patent No. 10,805,640.
Instant Application #17/143,782
U.S. Patent No. 10,805,640
Claim 21: In a computing system that implements a video decoder, a method comprising: 

receiving encoded data for at least part of a video sequence, the encoded data including one or more syntax elements that indicate a constraint on frame reordering latency; 



storing the reconstructed frame in a decoded picture buffer ("DPB"); 


determining when the reconstructed frame in the DPB is ready for output, the reconstructed frame in the DPB being ready for output if latency status of the reconstructed frame in the DPB is equal to the constraint on frame reordering latency upon: 

determining the latency status of the reconstructed frame in the DPB; and 

comparing the latency status of the reconstructed frame in the DPB to the constraint on frame reordering latency; and 

outputting the reconstructed frame.


receiving encoded data for a frame of a video sequence; 





with the video decoder, decoding the encoded data to reconstruct the frame; 


with the video decoder, storing the reconstructed frame in a decoded picture buffer ("DPB"); 

with the video decoder, determining when the reconstructed frame in the DPB is ready for output, the reconstructed frame in the DPB being ready for output if latency status of the reconstructed frame in the DPB is equal to the constraint on frame reordering latency upon: 

determining the latency status of the reconstructed frame in the DPB; and 

comparing the latency status of the reconstructed frame in the DPB to the constraint on frame reordering latency; and 

outputting the reconstructed frame.

Claim 2: wherein the constraint on frame reordering latency is expressed in terms of a maximum count of frames that can precede any frame of the video sequence in output order but follow that frame in coded order.
Claim 23: wherein the latency status of the reconstructed frame in the DPB indicates a difference between output order and coded order for the reconstructed frame in the DPB.
Claim 3: wherein the latency status of the reconstructed frame in the DPB indicates a difference between output order and coded order for the reconstructed frame in the DPB.
Claim 24: wherein the reconstructed frame is output before the DPB is full, the constraint on frame reordering latency being lower than size of the DPB.
Claim 4: wherein the reconstructed frame is output before the DPB is full, the constraint on frame reordering latency being lower than size of the DPB.
Claim 25: wherein frames of the video sequence are organized according to a temporal hierarchy, and wherein different constraints on frame reordering latencies apply for different temporal layers of the temporal hierarchy, the method , as the constraint on frame reordering latency, one of the different constraints on frame reordering latencies depending on temporal resolution of the output.
 wherein frames of the video sequence are organized according to a temporal hierarchy, and wherein different constraints on frame reordering latencies apply for different temporal layers of the temporal hierarchy, the method further 
 further comprising: negotiating the constraint on frame reordering latency for an interactive real-time communication scenario.
Claim 6: further comprising: negotiating the constraint on frame reordering latency for an interactive real-time communication scenario.
Claim 27: wherein, according to the one or more syntax elements, the constraint on frame reordering latency is based on a value indicating a size of the DPB and a value indicating a count of frames relative to the size of the DPB.
Claim 7: wherein the constraint on frame reordering latency is based on a value indicating a size of the DPB and a value indicating a count of frames relative to the size of the DPB.

Note: claims 28-40 of the instant application reiterate the subject matter of claims 21-27 as a different statutory category and therefore the same rationale applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2011/0002397 A1 - Discloses a plurality of syntax elements, such as num_reorder_frames and max_dec_frame_buffering for controlling DPB management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481